         Case 1:17-cr-00170-RJA Document 49 Filed 02/06/19 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
_________________________________________________

UNITED STATES OF AMERICA,


              v.                                                 17-CR-170

DAVID NICHOLS,

                              Defendant.
_________________________________________________



      MOTION FOR DOWNWARD DEPARTURE PURSUANT TO USSG ' 5K1.1

       The United States of America, by its attorney, Michael DiGiacomo, Assistant United

States Attorney, hereby moves this Court for an Order granting a downward departure

pursuant to Section 5K1.1 of the United States Sentencing Guidelines. This motion is based

upon the affidavit of Assistant United States Attorney Michael DiGiacomo, which is

submitted separately and filed under seal.


       DATED: Buffalo, New York, February 6, 2019.


                                             JAMES P. KENNEDY, JR.
                                             United States Attorney


                                    BY:      /s/MICHAEL DIGIACOMO
                                             Assistant United States Attorney
                                             United States Attorney=s Office
                                             Western District of New York
                                             138 Delaware Avenue
                                             Buffalo, New York 14202
                                             (716) 843-5700, ext. 885
                                             Michael.DiGiacomo@usdoj.gov
